Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 31 May 2022, applicant amended independent claims 1 and 5 to require that the refrigerating machine oil have a “%CN of 50 or less”, to require that the second extreme pressure agent is “a phosphoric acid ester”, and to require that the content of the first extreme pressure agent is “8 mass% or more and 18 mass% or less”, based on the total amount of the first extreme pressure agent and the second extreme pressure agent.  
Applicant argued that a combination of triphenyl phosphorothionate and tricresyl phosphate are critically superior to the same refrigerant oil comprising only tricresyl phosphate as the extreme pressure agent.  Applicant argued that the data submitted in the original specification demonstrates that refrigerant oil compositions comprising A (triphenyl phosphorothionate) and either B1 (tricresyl phosphate) or B2 (tri(butylphenyl)phosphate) in a ratio of “A/(A+B) x100” within the claimed amount of 8 mass% or more and 18 mass% or less, demonstrates unexpectedly superior Abrasion resistance WSD, mm. The Abrasion resistance values of Example 2 (0.485), Example 5 (0.398), Example 6 (0.468), Example 7 (0.398), Example 9 (0.481) and Example 10 (0.365), ALL within the claimed ratio of A/(A+B) x100, are superior to Example 1 (0.510), Example 8 (0.537) and Example 11 (0.529), ALL outside the claimed ratio.  The inferior results for Example 3 (0.552) and Example 4 (0.590) are outside the claimed value for %CN of 50 or less.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
July 11, 2022